DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad (US Pat No. 4,668,956) in view of Muller et al. (US 2020/0289288 A1).
Regarding claims 10 and 32, Mahnad teaches an antenna device (see Fig. 1) comprising: 
a cup structure (cylindrical cup 10) having a floor portion (bottom section 12) and a perimeter wall portion (wall 14 connected to bottom section 12) connected to the floor portion, and 
a dipole structure (structure including dipole 28 and 30 with mechanically and electrically connected to the outer conductors 18a and 18b in Fig. 3, see col. 4, lines 6-10) 
but does not teach the specifics of manufacturing the cup structure and  mesh wall portion being additively manufactured as a single piece where the thickness of mesh between 20 mils and 120 mils (claim 10) or between 20 mils and 60 mils (claim 32).
However, Muller et al. teaches manufacturing a cage structure with a wall as well as a structure within the wall using additively manufacturing process where the wall thickness is variable based on load bearing capability and flexibility (see Abstract).
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to a person ordinary skill in the art to manufacture the cup structure and mesh wall portion being additively manufactured as a single piece where the thickness of mesh between 20 mils and 120 mils or between 20 mils and 60 mils for the purpose of providing optimal thickness design for strong and flexible structure capable of bearing overall weight.
Regarding claim 11, Mahnad in view of Muller et al. teaches the antenna device of claim 10, wherein Mahnad teaches the mesh includes openings (opening defined by wires shown in Fig. 1 of Mahnad) having a maximum dimension sufficiently small relative to an expected radio frequency wavelength to avoid affecting antenna performance (wires spaced at predetermined intervals achieves improved VSWR normalized signal frequency response as shown in Fig. 4, see col. 3, lines 22-39).

Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad in view of Muller et al. and further in view of Veto et al. (US 2018/0229863 A1).
Regarding claims 13 and 14, Mahnad in view of Muller et al. teaches the antenna device of claim 10, wherein the meshes (wall having an array of mesh and dipole structure having an array of meshes in 28 and 30 of Mahnad defined by wires), 
but does not teach the mesh includes diamond shaped openings (claim 13) and an array of diamond shaped openings (claim 14). 
However, Fig. 1 of Veto et al. teaches a structure including a wall having an array of diamond shaped openings 14) in the wall (additively manufactured, see Abstract) for the purpose of improving rigidity of the structure (see para [0002]). 
Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to replace the rectangular shape mesh wall of Mahnad modified with Muller et al. with the diamond shaped mesh wall built using printing process (additively manufacturing process) of Veto et al. since it would improve the structure strength.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mahnad and Muller et al., and further in view of Lam et al. (US 2018/0083350 A1). 
Regarding claim 12, Mahnad in view of Muller et al. teaches the antenna device of claim 10, wherein the cup structure can be additively manufactured,
but does not teach the specific of the cups structure being comprised of laser sintered metal alloy.

Therefore; it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to utilize the additive manufacturing process being laser sintered metal alloy of Lam et al. since the application of direct metal laser sintering is one of many ways the additively manufacturing method with the same product.
Response to Arguments
Applicant’s arguments, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1, 3, 7, 8, 1-16, 21, 22, and 24-30 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Mahnad and Muller et al. as discussed above. It also noted that the amended claims 1 and 16 are now allowable over the prior art of record.
Allowable Subject Matter
Claims 1, 3, 7-8, 16, 21-22, 24-27 and 29-31 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
one of ordinary skill in the art would not have been motivated to modify the teaching of Mahnad, Veto et al. and/or Muller et al. to further includes, among other things, the specific of the dipole structure including a planar pole perpendicular to the floor portion of the cavity structure as set for in claims 1 and 16.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
James Cho
Examiner, Art Unit 2844
	
/AMY COHEN JOHNSON/             Supervisory Patent Examiner, Art Unit 2844